UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMARCH 31, 2009 Commission file number: 1-1463 UNION CARBIDE CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 13-1421730 (I.R.S. Employer Identification No.) 1254 Enclave Parkway, Houston, Texas77077 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:281-966-2727 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Smaller reporting company o Non-accelerated filerþ Accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No At March 31, 2009, 1,000 shares of common stock were outstanding, all of which were held by the registrant’s parent, The Dow Chemical Company. The registrant meets the conditions set forth in General Instructions H(1)(a) and (b) for Form 10-Q and is therefore filing this form with a reduced disclosure format. Union Carbide Corporation TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.Financial Statements. 3 Consolidated Statements of Income 3 Consolidated Balance Sheets 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Equity 6 Consolidated Statements of Comprehensive Income 6 Notes to the Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. 15 Disclosure Regarding Forward-Looking Information 15 Results of Operations 15 Other Matters 16 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4T.Controls and Procedures. 18 PART II - OTHER INFORMATION Item 1.Legal Proceedings. 19 Item 1A.Risk Factors. 19 Item 6.Exhibits. 20 SIGNATURES 21 EXHIBIT INDEX 22 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. Union Carbide Corporation and Subsidiaries Consolidated Statements of Income Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Net trade sales $ 35 $ 46 Net sales to related companies 1,003 1,989 Total Net Sales 1,038 2,035 Cost of sales 1,019 1,961 Research and development expenses 14 19 Selling, general and administrative expenses 3 3 Restructuring charges 4 - Equity in earnings of nonconsolidated affiliates 2 54 Sundry income (expense) - net (3 ) 70 Interest income 6 32 Interest expense and amortization of debt discount 14 12 Income (Loss) before Income Taxes (11 ) 196 Provision (Credit) for income taxes (38 ) 41 Net Income Attributable to Union Carbide Corporation $ 27 $ 155 Depreciation $ 68 $ 65 Capital Expenditures $ 21 $ 40 See Notes to the Consolidated Financial Statements. 3 Table of Contents Union Carbide Corporation and Subsidiaries Consolidated Balance Sheets March 31, Dec. 31, In millions(Unaudited) 2009 2008 Assets Current Assets Cash and cash equivalents $ 20 $ 24 Accounts receivable: Trade (net of allowance for doubtful receivables - 2009: $1; 2008: $1) 27 21 Related companies 114 128 Other 79 90 Notes receivable from related companies 3,799 3,934 Inventories 190 187 Other current assets and deferred income taxes 38 64 Total current assets 4,267 4,448 Investments Investments in related companies 972 972 Investments in nonconsolidated affiliates 402 427 Other investments 22 19 Noncurrent receivables 46 46 Noncurrent receivables from related companies 211 187 Total investments 1,653 1,651 Property Property 7,634 7,630 Less accumulated depreciation 5,797 5,744 Net property 1,837 1,886 Other Assets Other intangible assets (net of accumulated amortization 2009: $136; 2008: $135) 16 17 Deferred income tax assets - noncurrent 421 439 Asbestos-related insurance receivables - noncurrent 657 658 Deferred charges and other assets 81 79 Total other assets 1,175 1,193 Total Assets $ 8,932 $ 9,178 Liabilities andEquity Current Liabilities Notes payable - related companies $ 11 $ 12 Long-term debt due within one year 249 249 Accounts payable: Trade 172 170 Related companies 193 299 Other 28 35 Income taxes payable 69 176 Asbestos-related liabilities - current 123 120 Accrued and other current liabilities 203 198 Total current liabilities 1,048 1,259 Long-Term Debt 571 571 Other Noncurrent Liabilities Pension and other postretirement benefits - noncurrent 646 662 Asbestos-related liabilities - noncurrent 800 824 Other noncurrent obligations 284 298 Total other noncurrent liabilities 1,730 1,784 Stockholder's Equity Common stock (authorized and issued: 1,000 shares of $0.01 par value each) - - Additional paid-in capital 312 312 Retained earnings 6,122 6,094 Accumulated other comprehensive loss (852 ) (844 ) Union Carbide Corporation's stockholder's equity 5,582 5,562 Noncontrolling interests 1 2 Total equity 5,583 5,564 Total Liabilities and Equity $ 8,932 $ 9,178 See Notes to the Consolidated Financial Statements. 4 Table of Contents Union Carbide Corporation and Subsidiaries Consolidated Statements of Cash Flows Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Operating Activities Net Income $ 27 $ 155 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 75 81 Provision (credit) for deferred income tax (8 ) 60 Earnings of nonconsolidated affiliates in excess of (less than) dividends received 16 (42 ) Net gain on sales of property - (7 ) Other gain, net - (1 ) Restructuring charges 4 - Pension contributions (1 ) (1 ) Changes in assets and liabilities: Accounts and notes receivable - 11 Related company receivables 149 (436 ) Inventories (3 ) (13 ) Accounts payable 23 47 Related company payables (107 ) 131 Other assets and liabilities (134 ) 44 Cash provided by operating activities 41 29 Investing Activities Capital expenditures (21 ) (40 ) Change in noncurrent receivable from related company (24 ) 7 Proceeds from sales of property - 6 Purchases of investments (8 ) (2 ) Proceeds from sales of investments 8 2 Cash used in investing activities (45 ) (27 ) Summary Increase (Decrease) in cash and cash equivalents (4 ) 2 Cash and cash equivalents at beginning of year 24 22 Cash and cash equivalents at end of period $ 20 $ 24 See Notes to the Consolidated Financial Statements. 5 Table of Contents Union Carbide Corporation and Subsidiaries Consolidated Statements of Equity Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Common Stock Balance at beginning of year and end of period - - Additional Paid-in Capital Balance at beginning of year $ 312 $ 121 Capital contribution - 191 Balance at end of period 312 312 Retained Earnings Balance at beginning of year 6,094 5,767 Net income 27 155 Other 1 - Balance at end of period 6,122 5,922 Accumulated Other Comprehensive Loss, Net of Tax Cumulative Translation Adjustments at beginning of year (61 ) (69 ) Translation adjustments (5 ) 6 Balance at end of period (66 ) (63 ) Pension and Other Postretirement Benefit Plans at beginning of year (783 ) (164 ) Net gain (loss) (2 ) 1 Pension and Other Postretirement Benefit Plans at end of period (785 ) (163 ) Accumulated Investment Gain at beginning of year 1 - Net investment results (1 ) - Balance at end of period - - Accumulated Derivative Gain at beginning of year (1 ) - Net hedging results - (1 ) Balance at end of period (1 ) (1 ) Total accumulated other comprehensive loss (852 ) (227 ) Union Carbide Corporation's Stockholder's Equity 5,582 6,007 Noncontrolling Interests 1 2 Total Equity $ 5,583 $ 6,009 See Notes to the Consolidated Financial Statements. Union Carbide Corporation and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended March 31, March 31, In millions(Unaudited) 2009 2008 Net Income Attributable to Union Carbide Corporation $ 27 $ 155 Other Comprehensive Income (Loss), Net of Tax Cumulative translation adjustment $ (5 ) $ 6 Pension and other postretirement benefit plans adjustment (2 ) 1 Net unrealized losses on investments (1 ) - Net loss on cash flow hedging derivative instruments - (1 ) Total other comprehensive income (loss) (8 ) 6 Comprehensive Income Attributable to Union Carbide Corporation $ 19 $ 161 See Notes to the Consolidated Financial Statements. 6 Table of Contents Union Carbide Corporation and Subsidiaries Notes to the Consolidated Financial Statements (Unaudited) NOTE ACONSOLIDATED FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of Union Carbide Corporation and its subsidiaries (the “Corporation” or “UCC”) were prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and reflect all adjustments (including normal recurring accruals) which, in the opinion of management, are considered necessary for the fair presentation of the results for the periods presented. The Corporation is a wholly owned subsidiary of The Dow Chemical Company (“Dow”). In accordance with Statement of Financial Accounting Standards (“SFAS”) No.128, “Earnings Per Share,” the presentation of earnings per share is not required in financial statements of wholly owned subsidiaries. The Corporation’s business activities comprise components of Dow’s global operations rather than stand-alone operations. Dow conducts its worldwide operations through global businesses. Because there are no separable reportable business segments for UCC under SFAS No.131, “Disclosures about Segments of an Enterprise and Related Information,” and no detailed business information is provided to a chief operating decision maker regarding the Corporation’s stand-alone operations, the Corporation’s results are reported as a single operating segment. Intercompany transactions and balances are eliminated in consolidation. Transactions with the Corporation’s parent company, Dow, and other Dow subsidiaries have been reflected as related company transactions in the consolidated financial statements. See NoteJ for further discussion. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Corporation’s Annual Report on Form 10-K for the year ended December31, 2008. NOTE BRECENT ACCOUNTING PRONOUNCEMENTS In December 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements - an amendment of ARB No.51.” The Statement established accounting and reporting standards for noncontrolling interests in a subsidiary and for the deconsolidation of a subsidiary. The Statement was effective January1, 2009 for the Corporation. The retrospective presentation and disclosure requirements outlined by SFAS No.160 have been incorporated in this Quarterly Report on Form 10-Q for the interim period ended March31, In
